nD UV SP Ww NHN fF

10

11

12

13

14

15

16

17

18

19

20
21
22

23

24
25
26

27

28

 

Case 2:20-Cv-0101 2D is ROGUIMBIT a: § FateRpuyG/O1/20 Page 1 of 3

TO FEDERA LL ANDYOR Lae’ AL RULES AND PRACTICES

 

 

 

 

AND IS SUBJECT TO 8 EIEC SION BY THE COURT.

REFERENCE thst > < 1
Caleb J. Delatorre mani cevED a eoeeD
23837 N. Desert Agave St. — —_
Florence, AZ 85132 JUN @1 2020
Telephone: 928-200-3755 CLERK US ad COURT
Email: delatorrecaleb@gmail.com x f
Self-Representing as Attorney

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
Caleb J. Delatorre, Case Number: CV-20-01012-PHX-DJH
~Plaintiff
Vs. Motion for
Freeport-McMoRan Miami Inc., SUMMARY JUDGEMENT
-Defendant

 

 

To the Clerk of the above-entitled Court:

Plaintiff Caleb J. Delatorre notifies this Court of the Defendants actions prior to the
filing of this case in United States District Court, District of Arizona and Pinal County
Superior Court of Arizona.

I. Purpose of this motion

For the Honorable Judge Diane Humetewa to review the case file and to give a Summary
Judgement as the Defendant has motioned a notice on this case during the Default period.
This case was originally filed on April 7, 2020 with the Pinal County Superior Court.

Case Number: CV202000533

 
29

30
31
32

33
34
35

36
37
38
39

40
41

42
43

44
45

46
47
48
49

50
51

52

53
54
55
56
57

58

59
60
61

 

Case 2:20-cv-01012-DJH Document9 Filed 06/01/20 Page 2 of 3

Il. The Defendants Actions and Claims

1, The case was reviewed, accepted and notarized by the Pinal County Superior
Court Clerk. The Plaintiff does not feel that a case should be dismissed if it could
be amended in due time.

The case file and its forms are correct and acceptable thus far. The case was properly
served to the Defendant on April 22, 2020. The Defendant did not answer or object to the
charges. The Defendant entered default for failure to answer.

2. The Plaintiff filed a Motion for Default Judgement with the Pinal County Superior
Court Clerk after the time given to the Defendant for a response of any kind.

3. The Defendant, however, has filed a Notice of Removal to the District Court of
Arizona.

The case is in Default for failure to answer with a pending motion for Default Judgement
with the Pinal County Superior Court.

4. The Defendant has asked to move the case to the United States District Court due
to certain elements to be considered Federal Jurisdiction only.

The Plaintiff has conferred with the Defendant via telephone to understand this. The
Plaintiff is willing to continue this motion.

5. The Facts and Breach is not the Plaintiff’s personal testimony. The Plaintiff has
filled out and filed all paperwork correctly.

6. Since there are multiple elements to each charge, the Plaintiff is willing to
prosecute in court.

The Plaintiff is willing to express the certain charges within Federal Jurisdiction in The
United States District Court, The District of Arizona.

The Plaintiff is willing to take counsel with the Judge.

7. The Defendant filed the Notice of Removal with the United States District Court
and is moving to dismiss during Default and has not admitted or denied the
charges. This has been brought to the attention of The United States District Court,
District of Arizona. This Court takes the Defaulted case it will hold the Right to
Dismiss the Defaulted case as well as give a Summary Judgement.

If. Motion For Summary Judgement

This Motion for Summary Judgement is due to the actions of the Defendant, Freeport-
McMoRan Miami Inc. Transferring the case during Default, being in Default and opening
the case in a higher court during Default.

 
62
63

64

65

66

67

68

69

70

71

72

73

74

75

76

77

78

79

80

81

82

83

84

85

86

87

88

 

Case 2:20-cv-01012-DJH Document9 Filed 06/01/20 Page 3 of 3

This case was assigned to the Honorable Diane Humetewa, The United States District
Court, District Of Arizona.

RESPECTFULLY SUBMITTED this 1% day of June 2020

By: Caleb J. Delatorre
Caleb J. Delatorre
23837 N. Desert Agave St.
Florence, AZ 85132

Self-Representing as Attorney

 
